DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 8, 16, 24, 32, 40 and 41 are pending and examined.
	Rejections from the previous office action not appearing below are withdrawn.

Claim Rejections - 35 USC § 102/103
	A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a
rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made
because the Examiner cannot determine whether the prior art composition possesses
characteristics that are not recited in the art. The Examiner does not have sufficient facts to
determine whether the claimed compositions, polynucleotides, polypeptides and organisms are
inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms.
In addition, the Examiner cannot conclude that the claimed subject matter would have been
obvious since it cannot be determined whether the claimed and prior art compositions,
polynucleotides, polypeptides and organisms differ.
	Where the prior art product seems to be identical, except that the prior art is silent to a
characteristic or property claimed, then the burden shifts to Applicant to provide evidence that
the prior art would neither anticipate nor render obvious the claimed invention. Jn re Best, 195
USPQ 430, 433 (CCPA 1977).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 16, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2012/0090063 published 12 April 2012 (Alvarez).
The claims are drawn to a process for preparing a steviol glycosides composition where the % ratio of SvGn family of steviol glycosides content to TSG content is in the range of 97.15% to 100%; the steviol composition thereof, a consumable composition comprising the steviol composition, and a method drawn to providing the steviol composition.
Alvarex teaches stevia cultivar AKHL4 having a RebA level comprising 89% of TSG, see Alvarez [0017]; and Stevioside content is 1.3% in Alvarez [0014] and RebA content is 11.5% in Alvarez [0015]; and the relationship between RebA and Stevioside (both of which are members of the class SvGn) whereby Stevioside content is 1.3% and RebA content is 11.5% would result in a relationship of SvGn / TSG of about 99%; calculated as ((0.89 * (1.3/11.5)) * 100) + 89% = 99%.  The data provided by Alvarez inherently teach the process of claims 8 and 32 in that the steviol composition of claim 16 is presented or provided and that the consumable encompasses the steviol composition itself; and thus the reference teaches all the limitations of claims 8, 16, 24, and 32.

Claims 8, 16, 24 and 32 are rejected.
	Claims 1, 40 and 41 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL KALLIS/Primary Examiner, Art Unit 1663